Matter of Harris v Carruthers (2015 NY Slip Op 09624)





Matter of Harris v Carruthers


2015 NY Slip Op 09624


Decided on December 29, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 29, 2015

Friedman, J.P., Acosta, Andrias, Richter, JJ.


16497 40/15 -4809] 4541/11 4876/11

[*1] In re Derrick Harris, Petitioner,
vHon. Richard Carruthers, Respondent.


Derrick Harris, petitioner pro se.
Eric T. Schneiderman, Attorney General, New York (Michael A. Berg of counsel), for respondent.

The above-named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
Now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon,
It is unanimously ordered that the application be and the same hereby is denied and the petition dismissed, without costs or disbursements.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: DECEMBER 29, 2015
CLERK